      Case 1:21-cv-01646-CKK Document 10 Filed 09/03/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 WINGLET TECHNOLOGY, LLC and
 ROBERT L. KISER,
              Plaintiffs
                                                      Civil Action No. 21-1646 (CKK)
         v.
 UNITED STATES OF AMERICA,
              Defendant


                                   RULE 4(m) ORDER
                                   (September 3, 2021)
    Plaintiffs filed the Complaint in this action on June 21, 2021 against Defendants. See
Compl., ECF No. [1]. As of the date of this Order, the public docket reflects that Plaintiffs
have yet to file proof of service of Defendant. In this regard, the Court directs Plaintiffs’
attention to Federal Rule of Civil Procedure 4(m), which provides in pertinent part:
       If a defendant is not served within 90 days after the complaint is filed, the
       court—on motion or on its own after notice to the plaintiff—must dismiss
       the action without prejudice against that defendant or order that service be
       made within a specified time. But if the plaintiff shows good cause for the
       failure, the court must extend the time for service for an appropriate period.

Fed. R. Civ. P. 4(m). “Unless service is waived, proof of service must be made to the court.”
Fed. R. Civ. P. 4(l)(1). In order to avoid the finality of a mandatory dismissal of this action
against Defendant, it is, this 3rd day of September 2021, hereby

    ORDERED that, by no later than September 20, 2021, Plaintiffs must either cause
process to be served upon Defendant and proof of service to be filed with the Court or
establish good cause for the failure to do so. Failure to make such filings will result in
dismissal of this case.
   SO ORDERED.
                                                            /s/
                                                       COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge
